
	
		II
		112th CONGRESS
		1st Session
		S. 262
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To repeal the excise tax on medical device
		  manufacturers.
	
	
		1.Repeal of medical device
			 excise taxSubsections (a),
			 (b), and (c) of section 1405 of the Health Care and Education Reconciliation
			 Act of 2010, and the amendments made thereby, are hereby repealed; and the
			 Internal Revenue Code of 1986 shall be applied as if such section and
			 amendments had never been enacted.
		2.Rescission of
			 unspent Federal funds to offset loss in revenues
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated funds, $39,000,000,000 in appropriated discretionary
			 funds are hereby rescinded.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
			(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Defense
			 or the Department of Veterans Affairs.  
			
